Case 5:20-cv-00642-JKP Document 11-1 Filed 08/27/20 Page 1 of 5




  EXHIBIT A
         Case 5:20-cv-00642-JKP Document 11-1 Filed 08/27/20 Page 2 of 5



Section 1.01 - Form of Government:

     The municipal government provided by this Charter shall be known as the "Council-Manager" form of
Government. Pursuant to its provisions and subject only to the limitations imposed by the State
Constitution, the statutes of this State and by this charter, all powers of the City shall be vested in an
elective Council, hereinafter referred to as the "City Council," which shall enact local legislation, adopt
budgets, determine policies and appoint the City Manager, who in turn shall be held responsible to the
City Council for the execution of the laws and the administration of the government of the City. All power
of the City shall be exercised in the manner prescribed by this Charter, or if the manner be not prescribed,
then in such manner as may be prescribed by Ordinance, the State Constitution or the statutes of the
State.




                                            Exhibit “B”
         Case 5:20-cv-00642-JKP Document 11-1 Filed 08/27/20 Page 3 of 5



Section 2.07 - General Powers and Duties:

     All powers of the City shall be vested in the Council, except as otherwise provided by law or this
Charter, and the Council shall provide for the exercise thereof and for the performance of all duties and
obligations imposed on the city by law.




                                            Exhibit “B”
Case 5:20-cv-00642-JKP Document 11-1 Filed 08/27/20 Page 4 of 5




  EXHIBIT B
         Case 5:20-cv-00642-JKP Document 11-1 Filed 08/27/20 Page 5 of 5



Section 1.01 - Form of Government:

     The municipal government provided by this Charter shall be known as the "Council-Manager" form of
Government. Pursuant to its provisions and subject only to the limitations imposed by the State
Constitution, the statutes of this State and by this charter, all powers of the City shall be vested in an
elective Council, hereinafter referred to as the "City Council," which shall enact local legislation, adopt
budgets, determine policies and appoint the City Manager, who in turn shall be held responsible to the
City Council for the execution of the laws and the administration of the government of the City. All power
of the City shall be exercised in the manner prescribed by this Charter, or if the manner be not prescribed,
then in such manner as may be prescribed by Ordinance, the State Constitution or the statutes of the
State.




                                            Exhibit “B”
